UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

LAWRENCE LAMONT INGRAM,

                                      Plaintiff,
          -v-                                       5:19-CV-313
                                                    (DNH/ATB)


GARY L. SHARPE, Judge; UNITED STATES
POSTAL SERVICE; and JAMES M. HANLEY,


                                      Defendants.

--------------------------------

APPEARANCES:

LAWRENCE LAMONT INGRAM
Plaintiff pro se
00326768
Turbeville Correctional Institution
EA 241
P.O. Box 252
1578 Clarence Coker Hwy
Turbeville, SC 219162

DAVID N. HURD
United States District Judge


                                      DECISION and ORDER

          Pro se plaintiff Lawrence Lamont Ingram brought this civil rights action pursuant to

42 U.S.C. § 1983. On April 22, 2019, Magistrate Judge Andrew T. Baxter advised by Report-

Recommendation that plaintiff's complaint be dismissed with prejudice. Plaintiff filed

objections to the Report-Recommendation. Plaintiff also thereafter followed a Notice of

Appeal to the United States Court of Appeals for the Second Circuit.
          On July 25, 2019, the Second Circuit issued an Order finding plaintiff's appeal to be

in default. On September 11, 2019, it issued a Mandate in accordance with that decision.

The Mandate was entered on this Court's docket the same day. Dkt. No. 13.

          The appeal having been dismissed, the Report-Recommendation and objections

are now ripe for review. Based upon a de novo review of the portions of the Report-

Recommendation to which plaintiff objected, the Report-Recommendation is accepted and

adopted in all respects. See 28 U.S.C. § 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Plaintiff's complaint is DISMISSED WITH PREJUDICE pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(I), and (B)(iii) as frivolous and/or barred by absolute immunity as against all

defendants; and

          2. The Clerk is directed to enter judgment accordingly and close the file.

          IT IS SO ORDERED.




Dated: September 13, 2019
       Utica, New York.




                                              -2-
